TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00478-CR




                                Archie Terrell Scaife, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 64079, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                            MEMORANDUM                  OPINION


               On June 29, 2009, appellant Archie Terrell Scaife pleaded guilty to possessing more

than one gram but less than four grams of cocaine in a school zone. See Tex. Health & Safety Code

Ann. §§ 481.115(a), (c), .134(c) (West Supp. 2009). Appellant also admitted a previous felony

conviction alleged for enhancement. The trial court accepted appellant’s pleas, adjudged him guilty,

and sentenced him to fifteen years’ imprisonment as called for in a plea bargain agreement.

Appellant filed a pro se notice of appeal on August 7, 2009. The trial court appointed an attorney

to represent appellant on appeal, and counsel has filed a brief challenging the pretrial order

overruling a motion to suppress evidence.

               Because there was no motion for new trial, the notice of appeal was not timely. See

Tex. R. App. P. 26.2(a)(1). No extension of time for filing notice of appeal was requested. See Tex.

R. App. P. 26.3. The notice of appeal was not properly mailed to the district clerk within the time
prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b). Under the circumstances, we lack

jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want

of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State,

918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).1

                The appeal is dismissed.




                                                __________________________________________

                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: June 3, 2010

Do Not Publish




    1
      The record also contains a waiver of appeal signed by appellant on the day sentence was
imposed. Nevertheless, the trial court certified that appellant has the right to appeal pretrial rulings.
See Tex. R. App. P. 25.2(a)(2). Even if we assume that the trial court intended to grant permission
to appeal, the late notice of appeal does not invoke our jurisdiction.

                                                   2